 1                                  UNITED STATES DISTRICT COURT
 2                                 EASTERN DISTRICT OF CALIFORNIA
 3

 4   PAUL DIXON LEWIS,                                     CASE NO. 1:21-cv-00115-AWI-JLT (PC)
 5                             Plaintiff,
                                                           ORDER DISMISSING ACTION FOR
 6                   v.                                    FAILURE TO PAY FILING FEE
 7   T. CISNEROS,
 8                             Defendant.
 9

10

11          Plaintiff Paul Dixon Lewis is a state prisoner proceeding pro se in this civil rights action
12 brought under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

13 pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.

14          On March 22, 2021, the Court issued an order denying Plaintiff’s motion to proceed in
15 forma pauperis and directing Plaintiff to pay the filing fee within thirty days. Doc. No. 11. The

16 Court cautioned Plaintiff that “[f]ailure to pay the filing fee within the time provided will result in

17 dismissal of this action.” Id. at 2. Although more than the allowed time has passed, Plaintiff has

18 failed to pay the filing fee.

19                                                 ORDER
20          Accordingly, IT IS HEREBY ORDERED that:
21          1.      This action is dismissed without prejudice for Plaintiff’s failure to pay the filing
22                  fee; and
23          2.      The Clerk of Court is directed to CLOSE this case.
24
     IT IS SO ORDERED.
25

26 Dated: May 18, 2021
                                                  SENIOR DISTRICT JUDGE
27

28
